Citation Nr: 1037620	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  08-08 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to July 
1971. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs.  The Veteran testified at 
a Board hearing in July 2009.


FINDINGS OF FACT

1.  By rating decision in April 2006, a request by the Veteran to 
reopen his claim of service connection for PTSD was denied; a 
timely notice of disagreement was not received. 

2.  Certain evidence received since the April 2006 rating 
decision raises a reasonable possibility of substantiating the 
PTSD claim. 

3.  Combat-related stressors claimed by the Veteran have been 
corroborated. 

4.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the Veteran has PTSD 
related to the corroborated stressors. 


CONCLUSIONS OF LAW

1.  The April 2006 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002). 

2.  New and material evidence has been received to reopen the 
Veteran's claim of service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009). 

3.  PTSD was incurred in the Veteran's active duty service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims file reveals several PTSD claims over the 
years.  It appears that the most recent final denial was in April 
2006.  At that time, the RO denied a request to reopen the PTSD 
claim.  The Veteran did not file a timely notice of disagreement, 
and the April 2006 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  However, applicable law provides that a claim which 
is the subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or secured.  
38 U.S.C.A. § 5108.  The Veteran subsequently filed another 
request to reopen his claim.  The RO denied that request by 
rating decision in May 2007, and the present appeal ensued. 

New and material evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The April 2006 denial, as well as some prior denials, was 
apparently on the basis that although a stressor had been 
corroborated, the evidence was against a finding that the Veteran 
actually suffered from PTSD. 

Additional evidence received since the April 2006 rating decision 
includes certain Social Security Administration records, 
including at least one medical report showing an impression of 
PTSD.  Specifically, there is a March 1997 report by Maria Teresa 
Salanga, M.D. which lists an Axis I diagnosis of PTSD.  Certain 
other medical records include references to PTSD.  For purposes 
of the new and material evidence analysis, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  After reviewing the newly 
received evidence in light of the basis for the prior final 
denial, the Board finds the evidence to be new and material.  The 
claim has therefore been reopened. 

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
inservice stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

As already noted, the RO has determined that while in Vietnam the 
Veteran was stationed with a unit which came under attack.  The 
essential question in this case is whether there is persuasive 
evidence of a diagnosis of PTSD in compliance with 38 C.F.R. 
§ 4.125(a).  

Medical records from the 1990's include reports which support a 
finding of PTSD and others which suggest that such a diagnosis is 
questionable.  For example, a November 1996 VA treatment record 
includes a report that PTSD was ruled out, whereas a March 1997 
report from Vivian Gold, Ph.D. refers to PTSD under the heading 
"DIAGNOSIS: (DSM IV)."  A March 1997 report from Maria Teresa 
Salanga, M.D. also includes a diagnosis of PTSD with reference to 
DSM IV.  An April 1997 record shows that PTSD was ruled out, but 
an August 197 report from David Johnson, M.D. shows that PTSD was 
diagnosed.  Other medical records from the 1990's refer to PTSD 
symptoms and probable PTSD.  

After VA examination in April 2003, the examiner noted symptoms 
of PTSD, but noting test scores and some inconsistent symptoms 
the examiner commented that he was unable to definitively 
diagnose PTSD.  VA examination in March 2009 resulted in a 
finding by the examiner that the Veteran met the DSM-IV criteria 
for the stressor, but not for a diagnosis of PTSD.  

The record also includes several letters from John C. Vanbiber, 
M.D. (identified as a VA staff psychiatrist) dated between 2000 
and 2009.  In these statements, Dr. Vanbiber repeatedly 
reiterates his belief that the Veteran does have PTSD.  Dr. 
Vanbiber relates additional problems, such as a schizoaffective 
disorder as well as a history of a head injury.  In his most 
recent letter dated in July 2009, Dr. Vanbiber suggests that the 
problem some examiners have had in diagnosing PTSD may be due to 
the fact that the Veteran masks many symptoms.  He nevertheless 
stated that he felt that the Veteran certainly meets the criteria 
for PTSD and meets the diagnostic criteria as well.  He further 
stated that he believed the diagnosis of PTSD was directly 
related to his trauma in Vietnam. 

The record clearly shows that the Veteran has demonstrated 
certain PTSD symptoms.  Certain VA examiners have offered their 
professional opinions that the diagnostic criteria for PTSD have 
not been met.  This is clearly a medical question and the Board 
is not competent to render a medical diagnosis.  However, the 
Board is charged with the task of weighing the competent 
evidence.  Although certain VA examiners have been unable to 
conclude that the Veteran has PTSD, other medical professionals 
have reported that they believe the Veteran does in fact have 
PTSD.  The evidence essentially shows that the medical community 
is unable to resolve the question in a decisive manner under the 
facts of this case.  After weighing the totality of the evidence 
on the question of a medical diagnosis of PTSD under the DSM-IV 
criteria, the Board is left with the impression that there is a 
relative state of equipoise of the positive and negative medical 
evidence.  As such, this question is to be resolved in the 
Veteran's favor.  Service connection for PTSD is therefore 
warranted. 

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  By letter dated in October 2007, 
the Veteran was furnished notice of the manner of assigning a 
disability evaluation and an effective date.  He will have the 
opportunity to initiate an appeal from these "downstream" 
issues if he disagrees with the determinations which will be made 
by the RO in giving effect to the Board's grant of service 
connection.


ORDER

The Veteran's claim of service connection for PTSD has been 
reopened.  
Entitlement to service connection for PTSD is warranted.  The 
appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


